DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shiba et al. (US 6,777,096, hereinafter “Shiba”) in view of  Reardon et al. (GB 1,271,572, herein “Reardon”).

Shiba discloses an aqueous dispersion that coats a metal material [abstract]. The examiner considers the coated metal material to be a coated container device. The metal material is a metal substrate. The coated material can be crosslinked (col. 10 lines 4-20). Thus, one or more crosslinked coatings layers associated with said metal substrate, and wherein one or omore crosslinked coating layers are derived from the application of one or more aqueious dispersions to at least one surface of the said metal substrate. 
The aqueous dispersion comprises a melt blending product of a base polymer, wherein said base polymer comprises a thermoplastic polyolefin polymer, having a polar group as either a comonomer or grafted monomer (cols 2-3, lines 60-67 and lines 1-60). 
	Shiba discloses that a water-compatibilizing agent can be added to the aqueous dispersion (col. 14 lines 54-60). The agent is used to stabilize the aqueous dispersion (col. 14 lines 54-60). The water-compatibilizing agent can include water-soluble polymers include polyarcylic acids, water-soluble acrylic copolymers having amino groups which are generally used as particle dispersion stabilizers (col. 15 lines 37-40). The examiner considers the water-compatibilizing agent to be the polar polyolefin stabilizing agent. The aqueous medium is a liquid mainly comprising water (col. 7 lines 66-67). A crosslinkkng agent is added (col. 10 lines 4-20). A neutralizing agent is added in a stoichiometric excess (col. 7 lines 37-55). It is inherent that the base polymer has a lower acid number that the stabilizing agent.
	Shiba does not teach that wherein said metal substrate is a substrate pre-coated with a laminated film comprising polyethylene, polypropylene, or polyester.
Reardon teaches a coated container device or coated closure device, and further teaches a metal substrate is a substrate pre-coated with a laminated film comprising polyethylene, .  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the substrate of Shiba to be a pre-coated, as in Reardon, in order to provide a laminated substrate prior to application of the coating composition to effect adherability (Reardon, Pg. 3, Lines 13-27), therefore adding to the strength of the coating and device it is applied to. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELLEN S HOCK/Primary Examiner, Art Unit 1782